ACCEPTED
                                                                                     01-14-00703-cv
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                2/24/2015 4:26:15 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK


                     IN THE COURT OF APPEALS
                 FOR THE FIRST APPELLATE DISTRICT
                                                                    FILED IN
                                                             1st COURT OF APPEALS
                              NO. 01-14-00703-CV                 HOUSTON, TEXAS
                                                             2/24/2015 4:26:15 PM
                                                             CHRISTOPHER A. PRINE
                            CHRISTOPH HENKEL                         Clerk
                                                                   APPELLANT
                                        v.

           EMJO INVESTMENTS, LTD. and H.J. VON DER GOLTZ
                                                      APPELLEES

                 APPELLEES’ AGREED MOTION
        FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF

      Appellees Emjo Investments, Ltd. and H.J. von der Goltz file this Agreed

Motion for Extension of Time to File Appellees’ Brief under the authority of

Texas Rule of Appellate Procedure 10.5(b) and would respectfully show the

following:

      1.     The parties to this appeal are currently engaged in settlement

discussions. In the event of a successful settlement, this appeal would be

dismissed. Accordingly, Appellees and Appellant Christoph Henkel (“Henkel”)

Henkel are in agreement with the request for extension.

      2.     Appellees seek the 30-day extension of the briefing deadline to allow

the parties the opportunity to attempt to resolve the litigation without further

expense by the parties and the Court.

      3.     This is an appeal from an order of the 215th Judicial District Court

entered October 21, 2014, denying Henkel’s Special Appearance.
      4.     Henkel filed his Notice of Appeal on November 10, 2014. Henkel

filed his opening brief on January 5, 2015.

      5.     Appellees’ brief is due to be filed on or before February 25, 2015.

      6.     This motion seeks an extension of time of 30 days, up to and

including March 27, 2015.

      7.     This is Appellees’ second request for an extension to file their brief.

      Therefore, Appellees Emjo Investments, Ltd. and H.J. von der Goltz

respectfully request that the Court extend the time for them to file their brief by 30

days, up to and including March 27, 2015.

                                              Respectfully submitted,

                                              ELLISON & KELLER, P.C.

                                              /s/Kelley M. Keller
                                              By: Kelley M. Keller
                                              State Bar No. 11198240
                                              5120 Woodway, Suite 6019
                                              Houston, Texas 77056
                                              Telephone: 713-266-8200
                                              Facsimile: 713-266-8201
                                              kkeller@ellison-keller.com

                                              Attorneys for Appellants




                                         2
                          CERTIFICATE OF CONFERENCE

        I, Kelley M. Keller, certify that on February 24, 2015, I conferred with
counsel for the Appellant regarding settlement discussions in this matter and the
briefing schedule in this appeal. Counsel for Appellant is in agreement with the
relief sought in this motion.

                                                  /s/Kelley M, Keller
                                                  Kelley M. Keller

                              CERTIFICATE OF SERVICE
      A true and correct copy of this Appellees’ Agreed Motion for Extension of
Time to File Appellees’ Brief has been forwarded to all counsel of record on
February 24, 2015, via email and/or eservice as follows:

Asher Griffin                                  Sean Gorman
Chris Sileo                                    Jane Langdell Robinson
Sean Flammer                                   Jamie Aycock
SCOTT, DOUGLASS & MCCONNICO, LLP               AHMAD. ZAVITSANOS, ANAIPAKOS, ALAVI &
600 Congress Ave., Ste 1500                     MENSING P.C.
Austin, Texas 78701-2589                       3460 One Houston Center
Facsimile: 512-474-0731                        1221 McKinney Street
agriffin@scottdoug.com                         Houston. Texas 77010
                                               Facsimile: 713-658-0062
Attorneys for Defendants                       sgorman@azalaw.com
Chalsys Capital Partners, Meliora Energy       jrobinson@azalaw.com
Technologies, S.a.r.L, and Sonia Lo            jamieaycock@azalaw.com

                                               Attorneys for Appellant Christoph Henkel
F. Eric Fryar
Matthew Buschi
Christina Richardson
FRYAR LAW FIRM, P.C.
912 Prairie, Suite 100
Houston, Texas 77002-3145
Facsimile: 281-605-1888
eric@fryarlawfirm.com

Attorneys for all Intervenors/Plaintiffs


                                                  /s/Kelley M. Keller
                                                  Kelley M. Keller
                                           3